IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-10284
                        (Summary Calendar)



RICHARD ALLEN SWARTZ,

                                             Plaintiff-Appellant,


                                versus


FIRST WORTHING MGMT, COMPANY,
ET AL.,


                                             Defendants-Appellees.



          Appeal from the United States District Court
               for the Northern District of Texas
                         (3:95-CV-167-R)


                           (June 1, 1995)


Before DUHÉ, WIENER and STEWART, Circuit Judges.

PER CURIAM:*


     Plaintiff-Appellant   Richard   Allen    Swartz,   a   Texas   inmate

proceeding pro se and in forma pauperis (IFP), appeals from the


     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
dismissal in district court pursuant to Fed. R. Civ. P. 12(b)(1) of

his suit against Defendants-Appellees.     For the reasons set forth

below, we affirm.

                                   I

                         FACTS AND PROCEEDINGS

     Swartz filed his complaint against four non-diverse parties,

to-wit:    First Worthing Management Company (FWM), Jefferson Park

Apartments, Lori Ann Turner, the on-site manager for FWM, and

Debbie Liebman, regional supervisor for FWM.       Swartz noted in his

complaint that he had five other lawsuits pending in federal

district court, four filed two months prior to this complaint and

one filed nine months earlier.

     Swartz alleged that on November 18, 1993, he was arrested and

released on bond for misdemeanor assault.         On November 19th, at

approximately 6:30 p.m., Swartz deposited his check, a "reletting

fee," due by midnight on the 20th, in the Jefferson Park rent-

deposit box.     The next day Turner came to Swartz's place of

employment and returned the check to him.           She told him that

Liebman had instructed her to serve Swartz with an eviction notice

for failure to pay the reletting fee timely.       Swartz was asked to

leave the apartment complex.

     Swartz claims that he attempted to find an apartment at other

complexes, but was disapproved as a result of the information

spread by Turner.     Swartz contended that his parole officer, Eric

Trainer,    falsely   informed   Turner   of     Swartz's   offense   of




                                   2
conviction.1    Swartz also alleged that before November 18th his

credit rating was excellent.

     From these facts, Swartz asserted an action premised on

discrimination and slander by Defendants-Appellees.

     The district court, without benefit of a questionnaire or a

Spears2 hearing, viewed Swartz's allegations as asserting that the

Defendants discriminated against him because he had been arrested.

The court dismissed the complaint without prejudice for want of

jurisdiction, concluding that the suit should be filed in state

court.

                                    II

                                ANALYSIS

     Although inartfully worded, Swartz's brief argues that the

district court erred in concluding that it lacked jurisdiction over

his claim of discrimination.        We review de novo a dismissal for

want of subject matter jurisdiction.         EP Operating Ltd. v. Placid

Oil Co., 26 F.3d 563, 566 (5th Cir. 1994).

     The district court viewed Swartz's allegations as claiming

discrimination stemming from his arrest.           The complaint can also

be construed, however, as alleging discrimination by Defendants-

Appellees based on the false information given by Swartz's parole

officer.       Trainer   informed   Turner    of   Swartz's   offense    of

conviction, but in so doing stated the wrong offense.                   This


     1
        Before this court, Swartz alleges that Trainer spoke with
Turner on November 20th.
     2
         Spears v. McCotter, 766 F.2d 179, 181 (5th Cir. 1985).

                                     3
possibly led to the management decision wrongfully to evict Swartz

and to spread the word of that for which he was convicted.

     Given   this   version   of   facts   presented   by   Swartz,   it   is

possible that he has attempted to state a civil rights claim

pursuant to 42 U.S.C. § 1983.        See Daniel v. Ferguson, 839 F.2d

1124, 1128, 1130-31 (5th Cir. 1988).        Swartz did not name Trainer

as a defendant, however, and the complaint does not indicate what

federal right of Swartz has been impinged.              Moreover, on the

limited facts presented in the record, it is unclear whether such

a claim has even been raised.

     Under Fed. R. Civ. P. 8(a), a complaint must set forth the

basis of the federal court's jurisdiction, a short and plain

statement of the plaintiff's claim or claims, and the relief that

the plaintiff seeks.    "Because there is no presumption in favor of

federal court jurisdiction and that jurisdiction is limited, the

basis for jurisdiction must be affirmatively shown."              Kirkland

Masonry, Inc. v. Commissioner, 614 F.2d 532, 533 (5th Cir. 1980).

"Procedural requirements established by Congress for gaining access

to the federal courts are not to be disregarded by courts out of a

vague sympathy for particular litigants."        Baldwin County Welcome

Center v. Brown, 466 U.S. 147, 152 (1984).

     A review of Swartz's complaint and his appellate brief does

not indicate, even under liberal construction, how Swartz properly

attempted to invoke the district court's jurisdiction.3           The main

     3
        We note the difference in handwriting from the complaint
and the appellate brief. Whoever is now assisting Swartz with his
legal writings understands how to state appellate jurisdiction.

                                     4
thrust of Swartz's complaint appears to concern state law claims of

wrongful eviction, slander, and whatever type of discrimination he

attempted to allege.      As discussed above, the liberally construed

complaint's possible civil rights claim is unclear and latent.

Even if the district court had provided Swartz an opportunity to

flesh out the factual basis of the complaint, it remains doubtful

whether federal jurisdiction would have become manifest.              But see

Macias v. Raul A. (Unknown), Badge No. 153, 23 F.3d 94, 97

(5th   Cir.)   (noting   that    this   court's    "license    to   engage    in

speculation    as   to   the    existence   of    additional    facts"   to    a

complaint, filed by a plaintiff proceeding IFP, is limited by the

district court's use of hearings or questionnaires to flesh out

those facts), cert. denied, 115 S. Ct. 220 (1994).             Therefore, the

district court did not err in dismissing, without prejudice,

Swartz's complaint for lack of federal jurisdiction.

AFFIRMED.




                                        5